              Case 1:20-cv-00721-SAB Document 17 Filed 12/07/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   ANNA LYNN BROWN,                               Case No. 1:20-cv-00721-SAB

12                  Plaintiff,                      ORDER REQUIRING DEFENDANT TO FILE
                                                    STATEMENT OF OPPOSITION OR NON-
13           v.                                     OPPOSITION TO PLAINTIFF’S MOTION
                                                    FOR EXTENSION OF TIME TO SERVE
14   COMMISSIONER OF SOCIAL                         LETTER BRIEF
     SECURITY,
15                                                  (ECF No. 16)
                    Defendant.
16                                                  THREE DAY DEADLINE

17

18          On May 22, 2020, Anna Lynn Brown (“Plaintiff”) filed this action seeking judicial

19 review of a final decision of the Defendant Commissioner of Social Security (“Defendant” or
20 “Commissioner”) denying her application for disability benefits pursuant to the Social Security

21 Act. On April 14, 2020, General Order Number 615 issued staying all Social Security actions

22 filed after February 1, 2020 until the Commissioner may begin normal operations at the Office of

23 Appellate Hearings Operations and may resume preparation of a certified copy of the

24 administrative record. E.D. Cal. G.O. No. 615. On November 6, 2020, Defendant filed a

25 certified copy of the administrative record. (ECF No. 14.) On November 9, 2020, the Court

26 advised the parties of the lifting of the stay of this action with the filing of the administrative
27 record. (ECF No. 15.)

28          On December 6, 2020, Plaintiff filed a motion for a sixty (60) day extension in order to


                                                    1
              Case 1:20-cv-00721-SAB Document 17 Filed 12/07/20 Page 2 of 2


 1 serve a confidential letter brief on Defendant. (ECF No. 8.) The filing does not indicate whether

 2 Defendant opposes such request for an extension. (Id.) The Court shall order Defendant to

 3 submit a filing stating whether they oppose Plaintiff’s motion.

 4          Accordingly, IT IS HEREBY ORDERED that Defendant shall file a statement indicating

 5 whether they oppose Plaintiff’s motion for an extension of the briefing schedule within three

 6 days of entry of this order.

 7
     IT IS SO ORDERED.
 8

 9 Dated:     December 7, 2020
                                                        UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                    2
